KONDUROS, J.,
concurring in part and dissenting in part.
I agree with the majority’s analysis in sections I and II. However, I must respectfully dissent as to the trial court’s grant of Jeisel’s new trial motion. The trial court granted a new trial based on its failure to direct a verdict in Jeisel’s favor as to the liability of one or both defendants. Because this was the basis of the order, as evidenced by its language and reliance on Howard v. Roberson, 876 S.C. 143, 654 S.E.2d 877 (Ct.App.2007), I believe the analysis as to whether the denial of directed verdict was appropriate is essential to the new trial question.
On that point, I believe the trial court correctly denied Jeisel’s motion, because the jury could have found she failed to meet her burden of proof as to the negligence of both defendants. Jeisel testified she did not believe Edgar could have done anything to avoid the accident, and the parties presented conflicting testimony regarding the direction the tractor-trailer’s headlights were shining and how well the truck and area were lit the night of the accident. See Moore v. Levitre, 294 S.C. 453, 453-54, 365 S.E.2d 730, 730 (1988) (stating in deciding a directed verdict motion, the trial court must view the evidence and its inferences in the light most favorable to the opposing party and should deny the motion if the evidence yields more than one inference or if its inferences are in doubt).
Because I believe the trial court’s grant of a new trial was based on an erroneous change of heart with respect to the directed verdict motion, I would reverse the trial court’s grant of a new trial and reinstate the jury’s verdict.